ORDER
PER CURIAM.
David Missey, Sr., (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of first-degree statutory sodomy, in violation of Section 566.0621 and punishable under Section 558.011.1. The jury recommended that the trial court sentence Defendant to twenty-five years imprisonment. Following a pre-sentence investigation and allocution, the trial court adopted the jury’s recommendation and sentenced Defendant to twenty-five years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise noted.